Citation Nr: 1752040	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  11-17 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for a disorder causing diarrhea, to include irritable bowel syndrome (IBS).

2. Entitlement to service connection for posttraumatic stress disorder (PTSD).

3. Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to May 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 Department of Veterans Affairs (VA) Regional Office (RO) rating decision. 

These matters were remanded by the Board for additional development in July 2014.  

REMAND

IBS

The Veteran asserts that he has a condition that causes diarrhea that is related to service. A review of the Veteran's service treatment records shows he was seen for gastrointestinal symptomatology in service, including in April 1971 when he complained of loose stools for 24 hours.  His April 1971 service discharge examination report is silent for reference to a disorder causing diarrhea. 

A September 2007 private treatment record shows that a private physician noted that the Veteran has a history of diarrhea on almost a daily basis. 

A May 2016 VA examination report showed that the Veteran was diagnosed with chronic diarrhea since 2002. After a review of the claims file the examiner opined that the Veteran's diarrhea disorder was less likely than not related to service. The examiner noted that the Veteran did have an episode of diarrhea in April 1971, but that it was an acute episode that was not mentioned on the Veteran's May 1971 separation examination.  

However, a more recent October 2017 Disability Benefits Questionnaire (DBQ) completed by a private physician shows that the Veteran was diagnosed with irritable bowel syndrome (IBS) in 2014.  On the DBQ, the private examiner noted that the Veteran stated his symptoms of IBS had begun in his 20s.

In this case, as the Veteran has been recently diagnosed with IBS and contends that symptoms of IBS have been present since service, the Board finds that an additional VA examination is required to determine if the newly diagnosed IBS is related to service, to include the episode of diarrhea noted in April 1971. 

PTSD

The Veteran asserts that he has been diagnosed with PTSD that was due to stressors experienced during service. As directed by the July 2014 Board remand, the Veteran was scheduled for a VA examination to determine if he had a current diagnosis of PTSD and, if such a diagnosis was present, whether it was related to in-service stressors. A June 2016 VA examination report showed that the Veteran did not have a diagnosis of PTSD. However, the July 2014 Board remand directives specifically requested that the examiner should explain why the Veteran's claimed psychiatric disorder did not meet the criteria for PTSD.  Here, the Board finds that the VA examiner did not fully explain why the Veteran's symptoms did not meet the diagnostic criteria for PTSD or reconcile past diagnoses of PTSD by the Veteran's private medical providers, and therefore the Board's July 2014 remand was not complied with. Therefore, the remand instructions were not completed and the Board must remand again to avoid prejudice to the Veteran. Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a duty to ensure compliance with the remand).

Sleep Disorder

The Board also finds that the claim of entitlement to a sleep disorder is inextricably intertwined with the pending claim for service connection for PTSD because an allowance of that claim could change the outcome of the claim. The appropriate remedy for inextricably intertwined issues it to remand them pending resolution of the inextricably intertwined issues. Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Assure that any updated VA treatment records are associated with the claims file.

2. Schedule the Veteran for a VA examination to determine the etiology of his diagnosed IBS and/or diarrhea disorder with an appropriately qualified medical examiner. The examiner must review the claims file and must note that review in the report. All indicated tests should be accomplished, and all clinical findings reported in detail. The examiner should clearly set forth the rationale for all opinions expressed. 

The examiner must consider the Veteran's statements regarding the continuity of symptomatology from his time in service to the present. Dalton v. Nicholson, 21 Vet. App. 23 (2007). The examiner is asked to opine as to whether it is at least as likely as not (50 percent or more probability) that any diagnosed IBS and/or diarrhea disorder was incurred in or is related to the Veteran's active service. The examiner must consider the Veteran's documented in-service symptoms of diarrhea and must comment as to whether those symptoms indicate an onset of IBS during active service. A complete rationale for all findings must be expressed in the examination report.

3. Schedule the Veteran for a VA psychiatric examination with a VA psychiatrist or psychologist. The examiner must determine whether the Veteran has PTSD which is either linked to a confirmed service stressor or due to his in-service fear of hostile enemy action. All indicated studies, tests and evaluations deemed necessary should be performed. 

The AOJ should provide the examiner with a summary of any established stressors described above, and the examiner should be instructed that these events may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in the current psychiatric symptoms. 

The examiner should also determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied, and carefully explain why they have or have not been. If the PTSD diagnosis is deemed appropriate, the examiner should comment upon the link between the Veteran's current symptomatology and one or more of the in-service stressors found to be established by the AOJ, or between it and any in-service fear of hostile military or terrorist activity.

If a diagnosis of PTSD is made, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the PTSD is related to the Veteran's in-service stressors or to his reported in-service fear of hostile military or terrorist activity. 

If the examiner determines that the Veteran does not have a current diagnosis of PTSD, the examiner must specifically reconcile the Veteran's diagnoses of PTSD by private medical personnel with that finding.

The examiner must provide a comprehensive report including complete rationales for all conclusions reached. If any of the requested opinions cannot be provided without resort to mere speculation, the examiner should so state and explain in detail why any opinion cannot be provided without resort to mere speculation. 

The examiner must also determine if the Veteran has a current sleep disorder separate and apart from any psychiatric disability. If the Veteran has a sleep disorder separate and apart from any psychiatric disability, the examiner must opine whether the sleep impairment is at least as likely as not related to service, or whether any such disability has been caused or aggravated by service-connected disability or by PTSD. 

4. Thereafter, readjudicate the claims. If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




